848 F.2d 1244
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Kenneth HEAGY, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 87-1614.
United States Court of Appeals, Federal Circuit.
May 2, 1988.

Before FRIEDMAN, Circuit Judge, BENNETT, Senior Circuit Judge, and PAULINE NEWMAN, Circuit Judge.
PER CURIAM.

DECISION

1
The judgment of the United States Claims Court, 12 Cl.Ct. 694 (1987) (Bruggink, J.), dismissing the action in part for lack of jurisdiction and in part for failure to prove an alleged breach of contract, is affirmed on the basis of the opinion of the Claims Court.

OPINION

2
The United States Claims Court held that neither the due process and equal protection clauses of the Constitution nor the Administrative Procedure Act, relied on by appellant, waives sovereign immunity to mandate payment of money damages by the government, and there is no jurisdiction in the Claims Court to consider such claims based thereon.  Further, the court held that the record did not support a breach claim and it granted summary judgment as to such claim.  Finally, the Claims Court held that it had no legal basis for substituting the court's interpretation, or that of another party, for the reasonable interpretation by the Department of Housing and Urban Development of its own regulations.  To the extent that the Claims Court based its judgment on findings of fact, the judgment has not been shown to be clearly erroneous.  On other issues decided by the Claims Court, we hold the court was correct as a matter of law.